Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 4/05/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 4/05/2021 be considered. 

Claim status
          Applicant has amended claims 1 and 5, and added a new claim, Claim 37.  
Claims 2-4, 25-28 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 5-6, 8-9, 17-19, 21-22, 24 and 35-37 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 22, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 17 and 19 recite the limitation "said transmembrane domain and/or endodomain of a chimeric antigen receptor (CAR)" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 is directed to a polypeptide comprising a first domain being “a transmembrane domain and an endodomain of a chimeric antigen receptor (CAR)”, thereby rendering Claims 17 and 19 indefinite as to which CAR the claims refer. Applicant is recommended to amend instant claims to “the” chimeric antigen receptor.
Claim 22 recite the limitation "an isolated nucleic acid” in regard to Claim 21.  There is insufficient antecedent basis for this limitation in the claim because Claim 21 is directed to “An isolated nucleic acid”, thereby rendering Claim 22 indefinite as to which isolated nucleic acid the claim refers. Applicant is recommended to amend instant claim to “the” isolated nucleic acid.
Claims 35 and 36 recite the limitation "said CAR" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 is directed to a polypeptide comprising a first domain being “a transmembrane domain and an endodomain of a chimeric antigen receptor (CAR)”, thereby rendering Claims 35 and 36 indefinite as to which domain(s) of the polypeptide the claims refer. In light of the specification, and for the sake of compact prosecution, the phrase “said CAR” is being interpreted as being directed to the VAR2-CAR fusion protein of claim 1. 
Appropriate correction is required. 

	Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112(d), pre-AIA  4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claim 18 draws to the polypeptide of Claim 1, wherein said polypeptide “further comprises a regulatory element or a suicide gene system”. In light of Applicant’s specification (p. 9, 4th para. of disclosure), these limitations are directed to a polynucleotide of Claim 1, and therefore do NOT narrow the scope of the polypeptide of claim 1.  Essentially, due to the Applicant’s own claim language, the embodiments of claim 18 are excluded from the scope of claim 1. Note that these limitations would properly limit claims 21 or 22 directed to polynucleotides encoding the VAR2-CAR of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8-9, 17-19, 21-22, 24, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dotti et al., (WO2015/080981, filed 11/21/2014, published 6/04/2015, prior art of record), in view of Salanti et al., (WO2013/117705, filed 2/08/2013, published 8/15/2013, see IDS filed 11/27/2017) and Cooney et al., (Breast Cancer Res, 2011, 13:R58, prior art of record).

In regard to claims 1 and 37, Dotti teaches a polypeptide comprising a i) first polypeptide domain being a transmembrane domain and endodomain of a chimeric antigen receptor (CAR); and ii) a second extracellular polypeptide domain binding the 
In regard to claims 17 and 19, Dotti teaches the CAR comprises CD28 and CD3-zeta transmembrane and endodomains ([0019, 0136, 139, 0150, 0153], see Fig. 9), similar to a 2nd or 3rd generation CARs. 
In regard to claim 18, Dotti teaches the CAR polypeptide is combined with polypeptides that are encoded by a suicide gene system [0012, 0077].
In regard to claims 21-22, Dotti teaches the expression vector encoding the CAR polypeptide [0077-0079].
In regard to claim 24, Dotti teaches a host cytotoxic T cell [0005, 0056, 0128].
However, in regard to claims 1 and 37, Dotti is silent with respect to a CAR comprising a binding domain for CSPG4 that is a VAR2CSA polypeptide which is capable of binding the CSA moieties on CSPG4.
	In regard to claims 1 and 37, Salanti teaches a VAR2CSA polypeptide that binds CSPG4 expressing cells via the chondroitin sulfate A (CSA) chains on CSPG4 (p. 1, 3rd para., p. 3, 1st para, p. 6, lines 25-28, see Table 1, line 1, p. 11, lines 19-26, p. 13, 1st para, p. 51, 1st-3rd para., p. 79, lines 1-6). Furthermore, Salanti teaches the VAR2CSA polypeptide fusion or chimeric protein that can target CSPG4 expressing tumor cells and cancer stem cells (p. 3, Object of the Invention & Summary of Invention, p. 11, lines 19-26, p. 13, 1st para., p. 14, 1st para., p. 46, 1st & 2nd para., p. 51, 1st-3rd para.). Furthermore, Salanti teaches chondroitin sulfate chains attached to CSPG4 are known to be primarily CSA (p. 79, lines 5-6). Thus, Salanti teaches a VAR2CSA polypeptide 
	In regard to claims 5 and 37, Salanti teaches the VAR2CSA polypeptide comprises SEQ ID NO: 56 (p. 14, 2nd para., p 15, 3rd para., p. 65), which has the ability to bind CSA presented by CSPGs and is identical to SEQ ID NO: 56 of instant application (see SCORE report 3/04/2019, rag. file, result #1).
	In regard to claims 6 and 9, Salanti teaches the VAR2CSA polypeptide comprises of the ID1, DBL2Xb, and ID2a domains that correspond to the amino acid sequence of SEQ ID NO: 1 (p. 15, line 30, p. 56, see also claim 7 of Salanti), which is identical to SEQ ID NO: 1 of instant application (see SCORE report 3/04/2019, rag. file, result #1). Specifically, Salanti teaches this sequence is the minimal region necessary for binding CSA (p. 94, last para., see claim 1 of Salanti).
	In regard to claim 8, Salanti teaches the VAR2CSA polypeptide binds CSA on CSPG with an affinity below 20 nanomolar (p. 74, Example 2, Table 3).
	In regard to claim 36, as stated supra, Salanti teaches the VAR2CSA polypeptide is capable of binding the CSA moiety of the tumor antigen CSPG4 on the surface of cancer cells.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to generate a CAR with a CSPG4 binding domain as taught by Dotti and substitute the VAR2CSA binding domain as taught by Salanti with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Salanti because VAR2CSA binds the CSA moieties of CSPG with “unprecedented high affinity and specificity” (p. 9, Detailed Disclosure of the Invention). ecause CSPG4 is abundant on aggressive cells, we hypothesized that it may function as a major core protein presenting CS-A” (p. 5, last para.), which is echoed by the teachings of Salanti wherein “the CS chain(s) attached to CSPG4 is known to be primarily CSA” (p. 79, lines 5-6). Importantly, the primary reference of Dotti teaches that the anti-CSPG4 CAR is able to successfully target these same triple negative MDA-231 breast cancer cells [0136, 0137, 0147], see Examples 1 & 2), while Salanti also teaches that the VAR2CSA is able to successfully target these same MDA-231 cells (p. 80, Table 5, p. 82, Table 7). Thus, a scientific nexus existed between the presence of CSPG4 comprising CSA chains in these cancer cells and the ability of 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/05/2021 are acknowledged.
1) First, Applicant argues that the Examiner has provided no motivation to combine the teachings of Dotti and Salanti (2013). Applicant argues that the ability of a VAR2CSA polypeptide to bind a CSA on a CSPG is not taught by the prior art, and there would have no motivation for one skilled in the art to modify the CARs of Dotti to target highly sulfated CSA rather than the tumor protein CSPG4. Furthermore, Applicant argues that although Salanti teaches VAR2CSA can bind CSA in general, they are silent to VAR2CSA binding CSA on CSPG4 (p. 8-9 of Remarks).
Applicant's first arguments have been fully considered and are not found persuasive. 
		Contrary to Applicant’s assertion, Salanti does teaches that VAR2CSA binds CSA and even suggests that VAR2CSA can bind the CSA on CSPG4. Specifically, the ordinary skilled artisan would have been motivated to substitute the CSPG4 binding of Dotti with the VAR2CSA of Salanti because Salanti teaches that VAR2CSA binds CSA moieties of the CSPG with “unprecedented high affinity and specificity” (p. 9, Detailed Disclosure of the Invention, see also p. 11-12 directed to “The advantages of targeting CSA on cancer cells with VAR2CSA over other current therapies”). Salanti goes on to explain that “CSPG4/MSCP/HMV-MAA is a large proteoglycan characterized by having CS chains on the protein backbone. The sulfation of the CS chains seems to be primarily on C4 of GalNAc (CSA)” (p. 3, 1st para.). Furthermore, Salanti explicitly teaches that the “VAR2CSA polypeptide, or a conjugate according to the invention, as a targeting moiety for the isolation of a cells expressing CD44 and/or CSPG4” (p. 6, last para, see also p. 8). In regard to the use of VAR2CAR to target the cancer cells of Dotti, Salanti teaches that “CSPG4 and other types of CSA-containing proteoglycans may be present on a wide range of cancer types” (p. 10, 1st para.), and that “recombinant VAR2CSA and conjugates thereof may be used as a therapeutic compound targeting CSA on various cancer cells”…”probably through a specific interaction between CSPG4 and VAR2CSA” (p. 11, lines 23-26). Thus, it would have been predictably obvious use VAR2CSA to target CSPG4 when constructing a CAR for the treatment of cancers because of the high affinity and specificity of VAR2CSA for these CSA moieties on the CSPG4 protein backbone.

2) Second, Applicant argues that the Examiner has not established a reasonable expectation of success in combining the CSPG4-CAR of Dotti and the VAR2CSA of Salanti (2013) to make a VAR2-CAR. Specifically, Applicant argues there is no proof that a VAR2-CAR would binds CSA chains on CSPG4. Specifically, Applicant argues that the degree of sulfation is important for whether VAR2CSA binds CSA, and Salanti states that the degree of sulfation of CSA chains on CSPG4 is unknown (p. 9 of Remarks). Furthermore, Applicant concedes that although “CSPG4 is likely responsible on C32 melanoma cells,” but argues that CSPG4 is not generally responsible for the interaction between VAR2CSA and CSA on all cancer cells (p. 10 of the Remarks). Finally, in regard to Cooney, Applicant argues that the antibody 2H6 antibody used by Cooney is not specific to CSA on CSPG4, but presumably can recognize CSA on other proteoglycans (p. 10 of Remarks).
Applicant's second arguments have been fully considered and are not found persuasive. 
As a first matter, in regard to there being no proof that VAR2CSA binds to CSA on CSPG, as stated supra, Salanti explicitly teaches that the “VAR2CSA polypeptide, or a conjugate according to the invention, as a targeting moiety for the isolation of a cells expressing CD44 and/or CSPG4” (p. 6 of Salanti), and that the taught VAR2CSA polypeptides are envisioned to target “CSPG4 with CSA chains on the surface of melanoma cells” (p. 10 of Salanti), and that “Recombinant VAR2CSA binds all CSPG4 expressing cell lines and cancer cell lines” (p. 11, 3rd para. of Salanti). Finally, Salanti teaches “the CS chain(s) attached to CSPG4 is known to be primarily CSA” (p. 79, lines 5-6). Note that Salanti is not just directed to melanoma cells, but cancer cells in general that express CSA bearing proteoglycans. It would be therefore predictably obvious to modify the CSPG4-CAR of Dotti to comprise the VAR2CSA binding domain with a reasonable expectation of success. This reasonable expectation of success is supported by:  (1) the reference of Dotti et al. contained a detailed enabling methodology for making CSPG4-CARs that could easily be applied to include other binding domains to target CSPG4 expressing cancers, (2) Salanti provides a suggestion to use VAR2CSA binding domain to binds the CSA moieties on CSPG4 on Id. at 1364, 83 USPQ2d at 1304.
In regard to the degree of sulfation of CSA being critical to VAR2CSA binding,  Applicant’s specification admits and Salanti also teaches that the interaction between VAR2CSA and CSA “is not only dependent on the charged sufates but also on the CS backbone.” (p. 12, lines 19-20 of Applicant’s disclosure, see also p. 9, lines 18-19 of Salanti). Later in Applicant’s specification, as well as in Salanti, in regard to P. falciparum infected erythrocytes (IEs), Applicant admits “Placental IEs are highly selective for low-sulfated placental CSPG…The same is true for the full-length recombinant VAR2CSA protein” (p. 76, lines 12-14 of Applicant’s disclosure, see also p. 75, lines 13-15 of Salanti). In other words, nowhere in Applicant’s disclosure nor in the prior art is there an indication that the degree (i.e., high vs low) of CSA sulfation as having a critical effect on VAR2CSA binding. Moreover, if Applicant is alleging that the degree of sulfation is critical to VAR2CSA binding to CSA, arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Thus, Attorney statements regarding the inoperability of the prior art to recognize low, medium or high sulfated CSA moieties and being critical to VAR2CSA binding are not evidence without a supporting declaration. 
Finally, in regard to the 2H6 anti-CSA antibody used by Cooney, although CSPG4 may not be the only proteoglycan that presents CSA recognized by the 2H6 antibody, they provide multiple lines of evidences that CSPG4 does present CSA on the surface of highly aggressive MDA-MB-231 human breast cancer cells. As acknowledged by Applicant, Fig. 4 of Cooney demonstrates decrease in anti-CSA binding after CSPG4 expression is inhibited by siRNA (p. 6 of Cooney), and Cooney goes on to teach “Because CSPG4 is abundant on aggressive cells, we hypothesized that it may function as a major core protein presenting CS-A” (p. 5, last para.). Furthermore, as stated supra, Salanti teaches “the CS chain(s) attached to CSPG4 is known to be primarily CSA” (p. 79, lines 5-6). Thus, contrary to Applicant’s assertion, Cooney makes clear that on aggressive breast cell cancers, CSPG4 functions as a presenter of CSA and establishes a scientific nexus between the CARs that target CSPG4 cancer cells of Dotti with the VAR2CSAs that target CSA of Salanti (2013).

3) Third, Applicant argues that the Examiner has provided no motivation to target an immunosuppressive target CS for CAR-T cell based therapy. Specifically, Applicant argues a skilled artisan would not use CS chains as a targeting moiety in CAR-T cell therapy. Applicant cites Exhibits A-C to evidence that highly sulfated or oversulfated CS 
Applicant's third arguments and Exhibits A-C have been fully considered and are not found persuasive. 
In response to Applicant's arguments against the reason to combine the prior art references because of possible immunosuppression of VAR2-CAR T cells by CSA, MPEP 2144 (IV) states that the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). In instant case, the prior art of Dotti teaches to target CSPG4 positive tumors, which both Salatini and Cooney teach are CSA positive and capable of being targeted by VAR2CSA.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	
4) Fourth, Applicant argues that the Examiner has not provided a reasonable expectation of success of a CAR-T based approach for targeting CSA with no information on antigen density. Specifically, Applicant cites Exhibit D to evidence that antigen density is critical for successful CAR-T cell therapy, and without a reliable method to determine CSA density on tumor cells, there was no reasonable expectation of success in making a VAR2-CAR with utility in CART therapy (p. 14-15 of Remarks).

	Contrary to Applicant’s assertion, Salanti (2013) demonstrates that VAR2CSA binds to the same highly aggressive human breast cancer cells (i.e., MDA-MB-231) as Dotti and Cooney (see p. 80, Table 5, line 3, p. 82, Table 7, line 8). Thus, there was a reasonable expectation of success that the VAR2-CAR could target these breast cancer cells. Again, absolute predictability is not a necessary prerequisite to a case of obviousness. 
	Nevertheless, the Examiner concedes that a T cell comprising a VAR2-CAR polypeptide or VAR2-Spy-CAR polypeptide comprising i) the transmembrane domain of CD28 and the CD3 zeta signaling domain, and ii) the extracellular domain of VAR2CSA encoded by SEQ ID NO:56, demonstrated cytotoxicity that was remarkably specific to CSA tumor cell lines (Examples 15 & 16, and Table 14 of Applicant’s disclosure).

	

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dotti et al., (WO2015/080981, filed 11/21/2014, published 6/04/2015), in view of Salanti et al., (WO2013/117705, filed 2/08/2013, published 8/15/2013, see IDS filed 11/27/2017) and Cooney et al., (Breast Cancer Res, 2011, 13:R58), as applied to 1, in further view of Schonfeld et al., (US2013/0280285, prior art of record).

As stated supra, Dotti (2015) and Salanti (2013) et al., suggest a polypeptide comprising a i) first polypeptide domain being a transmembrane domain and 
However, in regard to claim 35, Dotti (2015) et al. are silent with respect to a signal peptide.
In regard to claim 35, Schoenfeld teaches CARs for the treatment of cancers wherein the CARs comprise a signal peptide (Abstract, see Fig. 2A).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a CAR with a VAR2CSA binding domain as suggested by Dotti (WO2015) and Salanti et al. and combine a signal peptide as taught Schonfeld with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Schonfled because the signal peptide allows the proper transport of CARs to the cell membrane and cell surface [0035-0037]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/05/2021 are acknowledged and have been addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633